In an action for an injunction, the appeal is from an order (1) granting a motion enjoining and restraining, pendente lite, the appellants and others from doing certain acts, and (2) denying a cross motion for judgment dismissing the complaint and for other relief. Order modified by striking from the second ordering paragraph the words “in all respects” and by striking from subdivisions A and B of said paragraph the words “words ‘Regular’ and ‘Democratic’” and by substituting therefor the words “word ‘Regular’”. As so modified, order affirmed, without costs. (Cf. Gerlach v. Andrew Apts., 282 App. Div. 830.) Under the peculiar facts and circumstances disclosed here, we do. not believe the appellants should be allowed to use the star, which is the symbol of the Democratic party. Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of this court properly made? Wenzel, Acting P. J., Murphy, Ughetta and Kleinfeld, JJ., concur.